IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


NICHOLAS LEBOTESIS,                      : No. 175 WAL 2017
                                         :
                  Petitioner             : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
             v.                          :
                                         :
                                         :
PENNSYLVANIA BOARD OF                    :
PROBATION AND PAROLE,                    :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of September, 2017, the Petition for Allowance of Appeal

is DENIED.